PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
KIM et al.
Application No. 16/287,977
Filed: 27 Feb 2019
For: X-RAY SHUTTER APPARATUS AND X-RAY SHUTTER OPENING AND CLOSING SYSTEM USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed May 20, 2020, to accept a certified copy of a foreign application.

The petition is DISMISSED AS MOOT, without prejudice.

Petitioner states (in part) that “Submitted herewith is a request to retrieve an electronic priority application.  The request identifies KR priority application 10-2018-0024021, filed February 27, 2018, and the DAS code from the Korean Patent Office.  Applicant respectfully requests the USPTO to retrieve the electronic copy of the KR priority application.”

Review of the record reveals that the petition is accompanied by a Request to Retrieve Electronic Priority Application(s), Form PTO/SB/38, which lists the KR priority application and provides an Access Code.  The Access Code has been entered into the electronic systems of the USPTO and retrieval of the foreign priority document was successful on February 5, 2021.

This application is being referred to Technology Center Art Unit 2884 for further examination in due course.

Any questions concerning this decision may be directed to Lead Paralegal Specialist Liana Walsh at (571) 272-3206.  Any questions concerning the status of the application should be directed to the Technology Center.


/LIANA S WALSH/Lead Paralegal Specialist, OPET